Citation Nr: 1524807	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned in an April 2015 videoconference Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his hearing loss is related to in-service noise exposure.  Alternately, the Veteran contends that his pre-existing hearing loss disorder was aggravated by service.  The Board notes that the Veteran has already been granted service connection for tinnitus.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

The Veteran's service medical records reveal evidence of impaired hearing at service entrance.  The Veteran's audiological results from April 1985, prior to his enlistment into service, demonstrate puretone thresholds of 5, 0, 5, 5, 15, and 70 in the right ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  In the left ear, puretone thresholds were 5, 0, 5, 20, 80, and 90 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).   

The Veteran was afforded a VA examination in October 2011.  During the evaluation, the Veteran reported that during service he worked around tanks and fired weapons with his right hand.  He also stated that he did not use hearing protection at that time.  After service separation, the Veteran reported having worked for Delta Airlines for 22 years with hearing protection and entered a hearing conservation program.  Upon examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner then stated that it was at least as likely as not that noise exposure in service "contributed to the progression" in hearing loss due to artillery and weapons.  Further, the examiner noted that repeated exposure to tanks and artillery without hearing protection was loud enough to damage the auditory system, resulting in hearing loss and tinnitus.  The examiner explained that the 1985 service entrance examination report showed "bilateral high frequency hearing loss."  Further, the examiner stated that, "although hearing loss was impaired at time of entry, continual noise exposure contributed to the progression of thresholds and decreased hearing as patient's hearing loss stands today per audiogram."  Finally, the examiner stated that hearing loss was "most likely aggravated" by his noise exposure in service as a rocket launch system crew member.  The examiner further opined that he was unable to determine whether service aggravated the Veteran's hearing loss beyond that of normal progression because there was no service separation audiogram of record.  

The Board notes that although a service separation examination report is of record, it does not contain physical examination or audiometric findings.  Nonetheless, in May 2015, the Veteran submitted audiogram reports from 1989 to 2007 from his previous employer, Delta Airlines.  Notably, the first audiogram conducted by Delta Airlines was in 1989, only one year after service separation.  Although the Veteran provided a waiver of AOJ consideration with this evidence, the Board finds that a remand is warranted for an addendum opinion by a medical professional.  In this regard, the medical opinion should address whether the Veteran's pre-existing hearing impairment was aggravated beyond that of normal progression during service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request an addendum opinion from the same examiner who conducted the October 2011 QTC examination, or to a qualified professional if the examiner is unavailable.  The claims folder, including a copy of this remand, should be made available to the examiner.  If the examiner determines that an examination is necessary, one should be scheduled. 

After reviewing the record, the examiner should address the following:

(a)  Whether the Veteran's pre-existing right ear hearing impairment clearly and unmistakably underwent no permanent increase in severity during or as a result of service.  The examiner is asked to review the Delta Airlines audiograms beginning in 1989, one year after service separation.

(b)  Whether the Veteran's left ear hearing impairment clearly and unmistakably underwent no permanent increase in severity during or as a result of service.  The examiner is asked to review the Delta Airlines audiograms beginning in 1989, one year after service separation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to mere speculation, this must also be fully explained by the examiner.

2.  After completing the above actions, the claims should be readjudicated.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




